TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00166-CV




                              Keith William Dutson, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee




  FROM THE DISTRICT COURT OF SCHLEICHER COUNTY, 51ST JUDICIAL DISTRICT
        NO. 1004, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On January 24, 2011, the Court received a copy of Keith William Dutson’s notice

of appeal from his conviction for sexual assault of a child.         The appeal was docketed as

cause number 03-11-00039-CR. On March 17, 2011, the Court received a copy of Dutson’s notice

of appeal from the trial court’s order denying his request for a free appellate record. This document

should have been filed as part of the criminal appeal, but it was instead erroneously docketed as a

separate appeal under cause number 03-11-00166-CV.

               Cause number 03-11-00166-CV is dismissed. The clerk’s record and all other

documents filed under that cause number shall be transferred to and filed in cause

number 03-11-00039-CR, where the reporter’s record from the indigency hearing has already been
filed. Dutson’s appeal of his conviction, including the issue of his entitlement to a free record, shall

continue as cause number 03-11-00039-CR.



                                                __________________________________________

                                                Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed

Filed: May 3, 2011




                                                   2